Order entered July 12, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00582-CV

           KEVEN AZEVEDO, DECLOW, LLC, JASON AZEVEDO
                   AND FWGGWF LLC, Appellants

                                          V.

                          TITUS GROUP, INC., Appellee

                 On Appeal from the County Court at Law No. 3
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-04095-C

                                      ORDER

        Before the Court is appellants’ joint motion for an extension of time to file

their respective briefs. We GRANT the motion and extend the time to August 11,

2022.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE